DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

	Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, and 3-9  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US  20180374242 A1, in view of Kim, US 20150154790 A1, and in view of Khan et al., US 20190099675 A1, and further in view of Hong et al., US 8948832 B2.

5. 	As per claim 1, Li discloses:  A method for generating video sequences including physio-realistic avatars, the method comprising: 

	receiving an albedo for an avatar; (Li, [0017], “FIG. 7 is a series of examples of input images and the resulting facial textures and albedo maps generated by a system for photorealistic facial texture inference using deep neural networks for avatar digitization.”) wherein the albedo represents a texture map including skin pixels associated with the avatar; (Li, [0112], “To do this, a mask-out function is defined as M(I) to remove pixels in the facial database textures that are non-visible in the input image as:”) 

6.	Li doesn’t expressly disclose:  
modifying a sub-surface skin color associated with the skin pixels of the albedo based on sub-surface skin color weight applied to physiological data associated with physiologic characteristic; 
synthesizing a frame of video, the frame of video including the avatar.  
rendering the avatar based on the albedo and the modified sub-surface skin color;
the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

7.	Kim discloses: 
modifying a sub-surface skin color associated with the skin pixels of the albedo based on sub-surface skin color weight applied to physiological data associated with physiologic characteristic; (Kim, [0127], “Meanwhile, the variance values and the weight values as shown in FIG. 9 may be experimentally decided. That is, a variance value and a weight value of a Gaussian function are decided such that a skin color of an object in a projection image is represented similar to a skin color according to subskin scattering when light has been actually irradiated onto a human's skin. The experimentally decided variance values and weight values may be stored in the storage unit 280. Also, sum-of-Gaussian functions (that is, attenuation constant graphs for R, G, and B channels) calculated for R, G, and B channels based on the experimentally decided variance values and weight values may be stored in the storage unit 280.”)

8.	Kim is analogous art with respect to Li because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of modifying a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic, as taught by Kim into the teaching of Li. The suggestion for doing so would allow heart rate estimation in naturalistic condition. Therefore, it would have been obvious to combine Li with Kim.

9.	Li in view of Sebe doesn’t expressly disclose:  
Synthesizing a frame of video, the frame of video including the avatar.  
rendering the avatar based on the albedo and the modified sub-surface skin color;
 the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

10.	Khan discloses:  
Synthesizing a frame of video, the frame of video including the avatar. (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”)  

11	Khan is analogous art with respect to Li in view of Kim because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of synthesizing a frame of video, the frame of video including the avatar, as taught by Khan into the teaching of Li in view of Kim. The suggestion for doing so would allow video games become increasingly realistic and life-like. Therefore, it would have been obvious to combine Li in view of Kim with Khan.

12.	Li in view of Kim, and in view of Khan discloses:  rendering the avatar based on the albedo and the modified sub-surface skin color; (Kim, [0096], “According to an exemplary embodiment, the volume rendering unit 272 may reflect a subsurface scattering effect based on virtual lighting information to the projection image acquired as the result of the volume rendering, thereby producing a final image.”)

13.	Li in view of Kim, and in view of Khan doesn’t expressly disclose:  the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

14.	Hong discloses: the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels; (Hong , Column 28 , lines 42-58, “Notably, in one embodiment, the color of the skin or interior side of the biometric monitoring device may be selected to provide certain optical characteristics (for example, reflect certain or predetermined wavelengths of light), in order to improve the signal with respect to certain physiological data types. For example, where the skin- or interior side of the biometric monitoring device is green, the measurements of the heart rate may be enhanced due to the preferential emission of a wavelength of the light corresponding to the green spectrum. Where the skin- or interior side of the biometric monitoring device is red, the measurements of the SpO.sub.2 may be enhanced due to the preferential emission of a wavelength of the light corresponding to the red spectrum. In one embodiment, the color of the skin- or interior side of the biometric monitoring device may be modified, adjusted and/or controlled in accordance with a predetermined type of physiological data being acquired.”)

15.	Hong is analogous art with respect to Li in view of Kim, and in view of Khan because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels, as taught by Hong into the teaching of Li in view of Kim, and in view of Khan. The suggestion for doing so would improve the signal with respect to certain physiological data types. Therefore, it would have been obvious to combine Hong with Li in view of Kim, and in view of Khan.


16.	As per claim 3, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:  The method of claim 1, further comprising: 
modifying the sub-surface skin associated with the albedo with the modified physiological data.  (Kim, [0127], “Meanwhile, the variance values and the weight values as shown in FIG. 9 may be experimentally decided. That is, a variance value and a weight value of a Gaussian function are decided such that a skin color of an object in a projection image is represented similar to a skin color according to subskin scattering when light has been actually irradiated onto a human's skin. The experimentally decided variance values and weight values may be stored in the storage unit 280. Also, sum-of-Gaussian functions (that is, attenuation constant graphs for R, G, and B channels) calculated for R, G, and B channels based on the experimentally decided variance values and weight values may be stored in the storage unit 280.”)
modifying the physiological data with weighting factors specific to the physiological data; (Kim, [0127], “Meanwhile, the variance values and the weight values as shown in FIG. 9 may be experimentally decided. That is, a variance value and a weight value of a Gaussian function are decided such that a skin color of an object in a projection image is represented similar to a skin color according to subskin scattering when light has been actually irradiated onto a human's skin. The experimentally decided variance values and weight values may be stored in the storage unit 280. Also, sum-of-Gaussian functions (that is, attenuation constant graphs for R, G, and B channels) calculated for R, G, and B channels based on the experimentally decided variance values and weight values may be stored in the storage unit 280.”)

17. 	As per claim 4, Li in view of Kim, and in view of Khan, and further in view of Hong, discloses:  The method of claim 3, further comprising varying a sub-surface radii for the one or more color channels based on the weighting factors specific to the physiological data.  (Kim, [0101], “As described above with reference to FIG. 6, a virtual ray is irradiated toward a predetermined pixel of a first screen from a user's viewpoint, and sampling is performed at regular distances along the virtual ray to acquire a color value and an opacity value at each sampling point.”, and [0127], “Meanwhile, the variance values and the weight values as shown in FIG. 9 may be experimentally decided. That is, a variance value and a weight value of a Gaussian function are decided such that a skin color of an object in a projection image is represented similar to a skin color according to subskin scattering when light has been actually irradiated onto a human's skin. The experimentally decided variance values and weight values may be stored in the storage unit 280. Also, sum-of-Gaussian functions (that is, attenuation constant graphs for R, G, and B channels) calculated for R, G, and B channels based on the experimentally decided variance values and weight values may be stored in the storage unit 280.’)

18. 	As per claim 5, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:  The method of claim 1, further comprising training a machine learning model with a plurality of synthesized frames of that include the avatar.  (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form; and ”[0081], “ The spectator view generator is shown to include a games selection including the video games that the spectator has been augmented into (e.g., games 1, 2, 3, and 4), an A.I./machine learning module, friend activity, game popularity, a promotion engine (e.g., may promote newly released games), and play summon (e.g., a player may ‘summon’ the spectator to be ‘present’ for a particular segment). ”

19. 	As per claim 6, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:  The method of claim 5, further comprising training the machine learning model with a plurality of videos including human subjects.   (Khan, Figure 1, Block 112)

20.	As per claim 7, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:   The method of claim 6, further comprising: 
receiving a plurality of video frames depicting a human subject; (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form; and ”[0081], “ The spectator view generator is shown to include a games selection including the video games that the spectator has been augmented into (e.g., games 1, 2, 3, and 4), an A.I./machine learning module, friend activity, game popularity, a promotion engine (e.g., may promote newly released games), and play summon (e.g., a player may ‘summon’ the spectator to be ‘present’ for a particular segment). ”; and recovering a physiological signal based on the trained machine learning model.  (Li, [0027], “ In order to enable this process, the system draws upon a trained neural network of facial textural features that can be used to devolve a single image into a substantial estimation of the facial features, pose, and three-dimensional facial shape that led to the single image.”)

21. 	As per claim 8, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:  The method of claim 1, wherein the frame of video includes the avatar in front of a dynamic background (Khan, Figure 1, Block 112)

22. 	As per claim 9, Li in view of Kim, and in view of Khan, and further in view of Hong discloses:  The method of claim 1, further comprising: receiving the physiological data from a requesting entity; (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” ); synthesizing the frame of video including the avatar substantially in real-time; and (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”) ; providing the frame of video to the requesting entity.  (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”)  The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

23.	Claims 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over and in view of Sebe et al., US 20170367590 A1, and in view of Kashef et al., US 9642536 B2, and  in view of Kim et al., US 2015/0154790 A1, and further in view of Hong et al., US 8948832 B2.

24.	As per claim 12, Sebe discloses: A system for training a machine learning model using video sequences including physio- realistic avatars, the system comprising: 
a processor; and memory storing instructions, which when executed by the processor, (Sebe ,[0131]) cause the processor to:
 receive a request from a requesting entity to train a machine learning model to detect a physiological characteristic; (Sebe,”[0073], “The HR estimation problem is slightly different since there are no missing observations, i.e. the matrix is fully observed. However, many of these observations are highly noisy, thus corrupting the estimation of the HR (Heart rate). Importantly, it is not known in advance which are the corrupted observations. This problem naturally suggests some form of adaptation, implying that the method selects the samples with which the learning is performed. Consequently, the learning method is called self-adaptive matrix completion (SAMC).” )

train the machine learning model with the plurality of video segments; (Sebe, [0073], “This problem naturally suggests some form of adaptation, implying that the method selects the samples with which the learning is performed. Consequently, the learning method is called self-adaptive matrix completion (SAMC).”, and [0074], “In order to formalize the self-adaptive matrix completion problem let us assume the existence of R regions where chrominance features are computed during T video frames.”) and
 provide a trained model to the requesting entity.  (Sebe, [0067], “The proposed approach for HR estimation from face videos has four main phases as shown in FIG. 2. Phase 1 is devoted to process face images so to extract face regions, that are used in phase 2 to compute chrominance features. Phase 3 consists in the joint estimation of the underlying low-rank feature matrix and the mask using SAMC. Finally, phase 4 computes the heart rate from the signal estimate provided by SAMC.”

25.	Sebe doesn’t expressly disclose: receive a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic; 
the synthetic physio realistic avatar includes color information associated with the physiological characteristic corresponding to at least a part of skin pixels of the synthetic physio-realistic avatar;
wherein the color information includes a sub-surface skin color associated with the skin pixels of an albedo, wherein the sub-surface color is modified according to a sub-surface skin color weight,
wherein the color information includes a sub-surface skin color associated with the skin pixels of an albedo, wherein the sub-surface color is modified according to a sub-surface skin color weight,
	the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

26.	Kashef discloses: receive a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic; (Kashef, Column 4, lines 44-47, “ In some embodiments video is continuously captured, while in other embodiments, video is broken into segments, such as 20 second segments, for analysis. Some embodiments continuously analyze the video.”, Column 5, lines 4-9, “The flow 100 continues by analyzing the video to determine heart rate information 120. The analyzing can be performed using any type of algorithm, but one algorithm that can be used is described in more detail in FIG. 3. In some embodiments, the heart rate information includes a measure of heart rate (HR) 122.”, and Column 8, lines 3-10, “Thus, the game 264 can be modified 272 based on the heart rate information. The game can be modified in many different ways. For example, the game's difficulty can be changed, or a player's avatar can be modified to match, modify, or disguise the player's mental state by adjusting the avatar's facial expressions or body actions. That is, in embodiments, the avatar performs an action such as smiling or frowning based on the user's mental state.” )

27.	Kashef is analogous art with respect to Sebe because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process receiving a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic, as taught by Kashef into the teaching of Sebe. The suggestion for doing so would optimize digital media or modify a digital game.  Therefore, it would have been obvious to combine Kashef with Sebe.

28.	Sebe in view of Kashef doesn’t expressly disclose:
the synthetic physio realistic avatar includes color information associated with the physiological characteristic corresponding to at least a part of skin pixels of the synthetic physio-realistic avatar;
wherein the color information includes a sub-surface skin color associated with the skin pixels of an albedo, wherein the sub-surface color is modified according to a sub-surface skin color weight,
the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

29.	Kim discloses: 
the synthetic physio realistic avatar includes color information associated with the physiological characteristic corresponding to at least a part of skin pixels of the synthetic physio-realistic avatar; (Kim, [0098], “Because peoples are familiar with human skin images, they may feel a sense of distance from a projection image no subsurface scattering effect having been reflected because the projection image is different from a general skin image. Accordingly, by reflecting a subsurface scattering effect to a projection image acquired as the result of volume rendering to produce a final image, and displaying the final image, an object can be represented more realistically than when no subsurface scattering effect has been reflected to the projection image, which may give psychological satisfaction to users.”, and [0115], “Meanwhile, each pixel of the projection image may include R, G, and B values as color values, and the attenuation constants may be applied to the R, G, and B values, respectively. The attenuation constants that are applied to the R, G, and B values of each pixel may be decided based on attenuation constant graphs for R, G, and B channels.”)
wherein the color information includes a sub-surface skin color associated with the skin pixels of an albedo, wherein the sub-surface color is modified according to a sub-surface skin color weight, (Kim, [0127], “Meanwhile, the variance values and the weight values as shown in FIG. 9 may be experimentally decided. That is, a variance value and a weight value of a Gaussian function are decided such that a skin color of an object in a projection image is represented similar to a skin color according to subskin scattering when light has been actually irradiated onto a human's skin. The experimentally decided variance values and weight values may be stored in the storage unit 280. Also, sum-of-Gaussian functions (that is, attenuation constant graphs for R, G, and B channels) calculated for R, G, and B channels based on the experimentally decided variance values and weight values may be stored in the storage unit 280..”)

30.	Kim is analogous art with respect to Sebe in view of Kashef because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the synthetic physio realistic avatar includes color information associated with the physiological characteristic corresponding to at least a part of skin pixels of the synthetic physio-realistic avatar, as taught by Kim into the teaching of Sebe in view of Kashef. The suggestion for doing so would realistically expressing an object. Therefore, it would have been obvious to combine Kim with Sebe in view of Kashef.

31.	Sebe in view of Kashef, and in view of Kim doesn’t expressly disclose:  the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels;

32.	Hong discloses: the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels; (Hong , Column 28 , lines 42-58, “Notably, in one embodiment, the color of the skin or interior side of the biometric monitoring device may be selected to provide certain optical characteristics (for example, reflect certain or predetermined wavelengths of light), in order to improve the signal with respect to certain physiological data types. For example, where the skin- or interior side of the biometric monitoring device is green, the measurements of the heart rate may be enhanced due to the preferential emission of a wavelength of the light corresponding to the green spectrum. Where the skin- or interior side of the biometric monitoring device is red, the measurements of the SpO.sub.2 may be enhanced due to the preferential emission of a wavelength of the light corresponding to the red spectrum. In one embodiment, the color of the skin- or interior side of the biometric monitoring device may be modified, adjusted and/or controlled in accordance with a predetermined type of physiological data being acquired.”)

33.	Hong is analogous art with respect to Sebe in view of Kashef, and in view of Kim because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the sub-surface skin color weight is based on an absorption spectrum based on the physiological data for one or more color channels, as taught by Hong into the teaching of Sebe in view of Kashef, and  in view of Kim. The suggestion for doing so would improve the signal with respect to certain physiological data types. Therefore, it would have been obvious to combine Hong with Sebe in view of Kashef, and  in view of Kim.


34. 	As per claim 13, Sebe in view of Kashef, and  in view of Kim, and further in view of Hong discloses: The system of claim 12, further comprising instructions, which when executed by the processor, cause the processor to: receive a second plurality of video segments, wherein one or more video segments included in the second plurality of video segments depicts a human with the physiological characteristic; and train the machine learning model with the plurality of video segments and the second plurality of video segments. (Kashef, Column 4, lines 44-47, “ In some embodiments video is continuously captured, while in other embodiments, video is broken into segments, such as 20 second segments, for analysis. Some embodiments continuously analyze the video.”, Column 5, lines 4-9, “The flow 100 continues by analyzing the video to determine heart rate information 120. The analyzing can be performed using any type of algorithm, but one algorithm that can be used is described in more detail in FIG. 3. In some embodiments, the heart rate information includes a measure of heart rate (HR) 122.”, and Column 8, lines 3-10, “Thus, the game 264 can be modified 272 based on the heart rate information. The game can be modified in many different ways. For example, the game's difficulty can be changed, or a player's avatar can be modified to match, modify, or disguise the player's mental state by adjusting the avatar's facial expressions or body actions. That is, in embodiments, the avatar performs an action such as smiling or frowning based on the user's mental state.” )

35. 	As per claim 14, Sebe in view of Kashef, and  in view of Kim, and further in view of Hong discloses: The system of claim 12, wherein the physiological characteristic is a blood volume pulse. (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

36. 	As per claim 15, Sebe in view of Kashef, and  in view of Kim, and further in view of Hong discloses: The system of claim 12, wherein one or more of the plurality of video segments are labeled with a training label based on the physiological characteristic. (Sebe, Figure 2)

37.	Claim 16, which is similar in scope to claim 12, thus rejected under the same rationale.

38.	Claim 17, which is similar in scope to claim 12, thus rejected under the same rationale.

39. 	As per claim 19, Sebe in view of Kashef, and  in view of Kim, and further in view of Hong discloses: The computer-readable media of claim 17, wherein the assessment of the physiological characteristic is a pulse rate.  (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

 
40. 	As per claim 20, Sebe in view of Kashef, and  in view of Kim, and further in view of Hong discloses: The computer-readable media of claim 17, wherein the received video segment depicts a human subject. ( Sebe, Figure 2)

41.         Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over and in view of Sebe et al., US 20170367590 A1, in view of Kashef et al., US9642536 B2, and in view of Kim, US 20150154790 A1, and in view of Hong et al., US 8948832 B2
and in view Li et al., US  20180374242 A1, and further in view of Khan et al., US 20190099675 A1

42. 	As per claim 18, Sebe in view of Kashef and in view of Kim and further in view of Hong discloses: The computer-readable media of claim 17, wherein the instructions, which when executed by the processor, cause the processor to:
render the avatar based on the albedo and the modified sub-surface skin color; (Kim, [0096], “According to an exemplary embodiment, the volume rendering unit 272 may reflect a subsurface scattering effect based on virtual lighting information to the projection image acquired as the result of the volume rendering, thereby producing a final image.”)

43.	Sebe in view of Kashef, and in view of Kim and further in view of Hong doesn ‘t expressly disclose:  
receive an albedo for an avatar; 
synthesize a frame of video, the frame of video including the avatar; and train the machine learning model with the synthesized frame of video.

44.	Li discloses:  
	receive an albedo for an avatar wherein the albedo represents a texture map including skin pixels associated with the avatar; (Li, [0017], “FIG. 7 is a series of examples of input images and the resulting facial textures and albedo maps generated by a system for photorealistic facial texture inference using deep neural networks for avatar digitization.”, and  [0112], “To do this, a mask-out function is defined as M(I) to remove pixels in the facial database textures that are non-visible in the input image as:”) 

45.	Li is analogous art with respect to Sebe in view of Kashef and in view of Kim and further in view of Hong because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of modifying a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic, as taught by Li  into the teaching of Sebe in view of Kashef and in view of Kim and further in view of Hong. The suggestion for doing so would allow heart rate estimation in naturalistic condition. Therefore, it would have been obvious to combine Li with Sebe in view of Kashef and in view of Kim and further in view of Hong.

46.	Sebe in view of Kashef and in view of Kim and  in view of Hong and further in view of Li doesn’t expressly disclose:  
synthesize a frame of video, the frame of video including the avatar; and train the machine learning model with the synthesized frame of video.

47.	Khan discloses:  

48.	Khan is analogous art with respect to Sebe in view of Kashef and in view of Kim and  in view of Hong and further in view of Li because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of synthesize a frame of video, the frame of video including the avatar; and train the machine learning model with the synthesized frame of video, as taught by Khan into the teaching of Sebe in view of Kashef and in view of Kim and  in view of Hong and further in view of Li. The suggestion for doing so would allow video games become increasingly realistic and life-like. Therefore, it would have been obvious to combine Sebe in view of Kashef and in view of Kim and in view of Hong and further and in view of Li with Khan.

49.	Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US  20180374242 A1, and in view of Kim, US 20150154790 A1, and further in view of Khan et al., US 20190099675 A1, and in view of Hong et al., US 8948832 B2, and further in view Sebe et al., US 20170367590 A1,

50. 	As per claim 10, Li in view of Kim and in view of Khan and in view of Hong discloses:  The method of claim 1, (See rejection of claim 1 above.)

51.	Li in view of Kim and in view of Khan and in view of Hong doesn’ t expressly discloses:  
the physiological characteristic is blood volume pulse.

52.	Sebe discloses: 
 	the physiologic characteristic is blood volume pulse. (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

53.	Sebe is analogous art with respect to Li in view of Kim and in view of Khan and in view of Hong because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the physiological characteristic is blood volume pulse., as taught by Sebe into the teaching of Li in view of Kim and in view of Khan and in view of Hong. The suggestion for doing so would optimize digital media or modify a digital game.  Therefore, it would have been obvious to combine Sebe with Li in view of Kim and in view of Khan and in view of Hong.

54. 	As per claim 11, Li in view of Kim and in view of Khan and in view of Hong , and further in view of Sebe discloses: The method of claim 1, further comprising labeling a video segment including the synthesized frame of video with a training label specific to the physiologic characteristic. (Sebe, Figure 2). The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 10 apply to this claim and are incorporated herein by reference.

Allowable Subject Matter

48.	 Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

49.	Applicant’s arguments with respect to claims 1, and 3-20 filed 11/15/2022 have been considered but are moot because Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 

Conclusion

50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619